      Case: 1:21-cv-04836 Document #: 1 Filed: 09/13/21 Page 1 of 9 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

RITA M FARBAK,                                  )
                                                )
                                Plaintiff,      )
v.                                              )
                                                )      Case No.
CONSULTANTS IN CARDIOLOGY &                     )
ELECTROPHYSIOLOGY, LLC                          )
                                                )
                                Defendant.      )


                                             COMPLAINT

       RITA M FARBAK, by her attorneys, DANIEL G. AUSTIN, OF the AUSTIN LAW GROUP,

LLC    complains      against      defendant,       CONSULTANTS      IN     CARDIOLOGY           &

ELECTROPHYSIOLOGY, LLC, (“CCE”) and alleges as follows:


                                       NATURE OF ACTION

       1.      Plaintiff Rita M Farbak brings this civil action for violation of the Age

Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §621 et. seq., as amended, by

Defendant who intentionally discriminated against her on the basis of age and retaliated against

her for making her complaint against age discrimination by Defendant’s primary, Dr. Al-Kaled.

Plaintiff further brings this action for violations of the Illinois Human Rights Act, 775 ILCS 5/2-

102(A).

                                   JURISDICTION AND VENUE

       2.      Jurisdiction is invoked pursuant to 28 U.S.C. §1343(a)(3) and (4) and 28 U.S.C.

§1331 to secure protection and redress deprivation of rights secured by 29 U.S.C. §621 et. seq.

Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §2201 and 2202. This Court also has

jurisdiction over the matter and the parties pursuant to 28 U.S.C. §1331.
      Case: 1:21-cv-04836 Document #: 1 Filed: 09/13/21 Page 2 of 9 PageID #:2




       3.      Venue lies in the Northern District of Illinois, Eastern Division, pursuant to 28

U.S.C. §1391(b)(1) and (2) because one or more parties reside within this judicial district and a

substantial part of the events or omissions giving rise to the claim occurred herein.



                               ADMINISTRATIVE PROCEDURE

       4.      Plaintiff Rita M Farbak exhausted and fulfilled all conditions precedent to the

institution of this lawsuit under the ADEA and IHRA. She timely filed charges of discrimination

with the Equal Employment Opportunity Commission on July 23, 2020. A right to Sue Letter was

issued by EEOC to Plaintiff on June 15, 2021.

       5.      Rita M Farbak is a sixty-five (72) year old resident of Evergreen Park, Illinois who

was employed by Defendant for twenty-seven (27) years.

       6.      Defendant Consultants In Cardiology & Electrophysiology, LLC (“CCE”) is a

healthcare provider and former employer of Plaintiff. CCE is an employer within the meaning of

29 U.S.C. §630(b). At all relevant times hereto, CCE has continuously employed and does now

employ in excess of twenty (20) employees and affects interstate commerce.

       7.      On March 31, 2020, Rita M Farbak was fired by Defendant CCE following her

complaint to the owners of CCE concerning the discriminatory conduct she was forced to endure

from Dr. Al-Kaled.



                        COUNT I – AGE DISCRIMINATION - ADEA

       8.      Paragraphs one (1) through seven (7) are incorporated by reference as if fully set

out herein.




                                                 2
          Case: 1:21-cv-04836 Document #: 1 Filed: 09/13/21 Page 3 of 9 PageID #:3




          9.     In 1993, Plaintiff became an employee at CCE. She excelled in her position,

received regular merit increases and consistently performed beyond the standards of her job.

          10.    The few critiques related to performance of her duties over the course of twenty

plus years of employment were readily addressed and thereby resolved immediately.

          11.    In February 2020, just months before Plaintiff was to celebrate her 65th, she was

told by Dr. Al-Kaled that since she was “Medicare age” as her sixty-fifth birthday was coming up

at the end of May she should retire. Dr. Al-Kaled further tried to justify his age laced demand by

telling her that CCE was in negotiations to become affiliated with a large healthcare organization

that “doesn’t want older people.” He also had asked her the age of a co-employee who was also

nearing age sixty-five (65).

          12.    Dr. Al-Kaled’s age laced commentary continued toward Rita in the days thereafter.

He would ask Rita what her plans are going forward because “you are getting older”. He would

state to her that “your birthday is coming up”, “you are retirement age”, and you are “retiring”.

He directed her to tell the staff that she was retiring.

          13.    Rita objected to each of Dr. Al-Kaled’s age laced comments and reminded him that

she has no plans to retire.

          14.    The following month, Dr. Al-Kaled provided Plaintiff paperwork offering her a

“retirement package.”

          15.    Dr. Al-Kaled wanted Rita to train a younger employee to perform each of her

duties.

          16.    When Rita requested a copy of her employee personnel file from CCE, both her

request was refused, and she was told that she could not view it because it was confidential and

the property of CCE.




                                                   3
       Case: 1:21-cv-04836 Document #: 1 Filed: 09/13/21 Page 4 of 9 PageID #:4




       17.     Rita complained about the words and actions of Dr. Al-Kaled to Defendant using

the method prescribed in CCE’s handbook through a letter to the owners including Dr. Al-Kaled.

       18.     Plaintiff was subjected to purposeful discrimination on the basis of her age, 64

(sixty-four), in violation of the ADEA, as amended, 29 U.S.C. §621 et. seq.

       19.     As a direct and proximate result of the above alleged willful and reckless acts and/or

omissions of Defendant, Plaintiff has suffered damages, including but not limited to lost and

foregone wages and benefits.



       WHEREFORE Plaintiff RITA M FARBAK prays for judgment against Defendant and

respectfully requests that this Court:

   A. Declare the conduct of Defendant to be a violation of the rights guaranteed to the Plaintiff

       pursuant to appropriate federal law:

   B. Grant a permanent injunction restraining Defendant, its officers, successors, assigns, and

       all persons in active concert or participation with them from engaging in any employment

       practice that unlawfully discriminated on the basis of age;

   C. Order that Defendant make RITA M FARBAK whole by providing the affirmative relief

       necessary to eradicate the effects of the Defendant’s unlawful practices;

   D. Order Defendant to pay lost, forgone and future wages to RITA M FARBAK

   E. Grant the Plaintiff consequential, compensatory, liquidated and any other damages that the

       Court may deem appropriate;

   F. Grant the Plaintiff an award of her attorney fees, costs and disbursements, and,

   G. Grant such other relief as is just and proper.




                                                 4
       Case: 1:21-cv-04836 Document #: 1 Filed: 09/13/21 Page 5 of 9 PageID #:5




                                    COUNT II – RETALIATION

       20.        Paragraphs eight (8) through seventeen (17) are incorporated by reference as if fully

set out herein.

       21.        Shortly thereafter, retaliation against Rita began.

       22.        As a direct result of Plaintiff’s complaint, Dr. Al-Kaled had Rita locked out of both

the office and her remote access to Defendant’s computer systems making it impossible for her to

perform her job responsibilities.

       23.        Rita was fired by Defendant on March 31, 2020.

       24.        Upon information and belief, Rita’s job responsibilities and role was thereafter

performed by an employee more than ten years her junior.

       25.        Plaintiff’s known opposition to and complaint against workplace discrimination

constituted protected conduct.

       26.        The foregoing acts of Defendant retaliated against Rita and were in violation of 29

U.S.C. §623a.

       27.        The foregoing acts had the purpose and/or effect of retaliating against Rita for

making her complaints about age discrimination.

       28.        Dr. Al-Kaled was the managing member of CCE and as such was impliedly and

expressly empowered to authorize or ratify workplace conduct including his own as directed

toward Rita.

       29.        After Rita complained to the owners of CCE about Dr. Al-Kaled’s conduct, its

action -- and thereby failure to act -- constitutes authorization and ratification of Dr. Al-Kaled’s

words and conduct toward Rita.




                                                    5
       Case: 1:21-cv-04836 Document #: 1 Filed: 09/13/21 Page 6 of 9 PageID #:6




       30.        The foregoing acts of Defendant were deliberate, intentional, willful, wanton and

malicious and in reckless disregard of Plaintiff’s civil rights.



       WHEREFORE Plaintiff RITA M FARBAK prays for judgment against Defendant and

respectfully requests that this Court:

   A. Declare the conduct of Defendant to be a violation of the rights guaranteed to the Plaintiff

       pursuant to appropriate federal law:

   B. Grant a permanent injunction restraining Defendant, its officers, successors, assigns, and

       all persons in active concert or participation with them from engaging in any employment

       practice that unlawfully discriminated on the basis of age;

   C. Order that Defendant make RITA M FARBAK whole by providing the affirmative relief

       necessary to eradicate the effects of the Defendant’s unlawful practices;

   D. Order Defendant to pay lost, forgone and future wages to RITA M FARBAK;

   E. Grant the Plaintiff consequential, compensatory, liquidated and any other damages that the

       Court may deem appropriate;

   F. Grant the Plaintiff an award of her attorney fees, costs and disbursements, and,

   G. Grant such other relief as is just and proper.



                          COUNT III – AGE DISCRIMINATION - IHRA

       31.        Paragraphs eight (8) through seventeen (17) are incorporated by reference as if fully

set out herein.




                                                    6
       Case: 1:21-cv-04836 Document #: 1 Filed: 09/13/21 Page 7 of 9 PageID #:7




       32.     Defendant is an employer as defined by IHRA, 775 ILCS 5/2-101(B)(1)(a). At all

relevant times hereto CCE has continuously employed and does now employ in excess of fifteen

(15) employees.

       33.     Plaintiff was subjected to purposeful discrimination on the basis of her age, sixty-

four (64), in violation of the IHRA.

       34.     As a direct and proximate result of the above alleged willful and reckless acts and/or

omissions of Defendant, Plaintiff has suffered damages, including but not limited to lost and

foregone wages and benefits, pain and suffering, and humiliation and embarrassment.



       WHEREFORE Plaintiff RITA M FARBAK prays for judgment against Defendant and

respectfully requests that this Court:

   A. Declare the conduct of Defendant to be a violation of the rights guaranteed to the Plaintiff

       pursuant to Illinois law:

   B. Grant a permanent injunction restraining Defendant, its officers, successors, assigns, and

       all persons in active concert or participation with them from engaging in any employment

       practice that unlawfully discriminated on the basis of age;

   C. Order that Defendant make RITA M FARBAK whole by providing the affirmative relief

       necessary to eradicate the effects of the Defendant’s unlawful practices;

   D. Order Defendant to pay lost, forgone and future wages to RITA M FARBAK;

   E. Grant the Plaintiff consequential, compensatory and any other damages that the Court may

       deem appropriate;

   F. Grant the Plaintiff an award of her attorney fees, costs and disbursements, and,

   G. Grant such other relief as is just and proper.




                                                 7
       Case: 1:21-cv-04836 Document #: 1 Filed: 09/13/21 Page 8 of 9 PageID #:8




                             COUNT IV – RETALIATION - IHRA

       33.     Paragraphs twenty (20) through twenty-five (25) and paragraphs twenty-eight (28)

through twenty-nine (29) are incorporated by reference as if fully set out herein.

       34.     Rita opposed what she reasonably and in good faith believed to be unlawful age

discrimination when she complained to CCE about Dr. Al-Kaled’s words and conduct.

       35.     Plaintiff was subjected to retaliation in violation of the IHRA.

       36.     The foregoing acts of Defendant retaliated against Rita and were in violation IHRA

775 ILCS 5/6-101(A)

       37.     The foregoing acts had the purpose and/or effect of retaliating against Rita for

making her complaints about age discrimination.

       38.     The foregoing acts of Defendant were deliberate, intentional, willful, wanton and

malicious and in reckless disregard of Plaintiff’s rights under the IHRA.

       39.     As a direct and proximate result of the above alleged willful and reckless acts and/or

omissions of Defendant, Plaintiff has suffered damages, including but not limited to lost and

foregone wages and benefits, pain and suffering, and humiliation and embarrassment.

       WHEREFORE Plaintiff RITA M FARBAK prays for judgment against Defendant and

respectfully requests that this Court:

   A. Declare the conduct of Defendant to be a violation of the rights guaranteed to the Plaintiff

       pursuant to Illinois law:

   B. Grant a permanent injunction restraining Defendant, its officers, successors, assigns, and

       all persons in active concert or participation with them from engaging in any employment

       practice that unlawfully discriminated on the basis of age;




                                                 8
      Case: 1:21-cv-04836 Document #: 1 Filed: 09/13/21 Page 9 of 9 PageID #:9




   C. Order that Defendant make RITA M FARBAK whole by providing the affirmative relief

      necessary to eradicate the effects of the Defendant’s unlawful practices;

   D. Order Defendant to pay lost, forgone and future wages to RITA M FARBAK;

   E. Grant the Plaintiff consequential, compensatory, liquidated and any other damages that the

      Court may deem appropriate;

   F. Grant the Plaintiff an award of her attorney fees, costs and disbursements, and,

   G. Grant such other relief as is just and proper.


                                             Respectfully submitted,

                                             RITA M FARBAK


                                             By:       /s/ Daniel G. Austin
                                                       One of her Attorneys


                                  RULE 38 JURY DEMAND

      Pursuant to Rule 38 of the Federal Rules of Civil Procedure Plaintiff Rita M Farbak
demands trial by jury.


Daniel G. Austin
AUSTIN LAW GROUP, LLC
15 Salt Creek Lane
Suite 321
Hinsdale, Illinois 60521
P: (312) 829-2300
austinlawgroup@outlook.com




                                                9
